Order entered September 23, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00978-CR
                                    No. 05-13-00979-CR

                          ROY CURTIS STUART JR, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                    Trial Court Cause Nos. F13-52718-Y, F13-52719-Y

                                         ORDER
       Appellant’s September 19, 2014 motion for extension of time and for leave to file

appellant’s amended brief is GRANTED. Appellant’s amended brief received by the Clerk of

the Court on September 18, 2014 is DEEMED timely filed on the date of this order.

                                                    /s/   LANA MYERS
                                                          JUSTICE